
	
		II
		110th CONGRESS
		1st Session
		S. 790
		IN THE SENATE OF THE UNITED STATES
		
			March 7, 2007
			Mr. Lugar (for himself,
			 Mr. Kennedy, and
			 Mr. Chambliss) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Richard B. Russell National School Lunch Act
		  to permit the simplified summer food programs to be carried out in all States
		  and by all service institutions.
	
	
		1.FindingsCongress finds that—
			(1)proper nutrition
			 is a key to childhood health and equal educational opportunities;
			(2)each day, more
			 than 30,000,000 children participate in Federal school meal programs;
			(3)more than ½ of
			 those children receive free or reduced price meals due to low household
			 income;
			(4)in 1968, Congress
			 established the summer food service program for children under section 13 of
			 the Richard B. Russell National School Lunch
			 Act (42 U.S.C. 1761) because the nutrition needs of low income
			 children do not subside when the school year ends;
			(5)in 2001, Congress
			 introduced a pilot program allowing 13 States and Puerto Rico to streamline
			 administrative procedures;
			(6)since
			 2001—
				(A)the 13 original
			 pilot States have increased their participation rates in the summer food
			 service program by 43.3 percent; and
				(B)non-participating
			 States have decreased their participation rates in the program by 14.6
			 percent;
				(7)in 2004,
			 recognizing the success of the pilot States, Congress made the pilot program
			 permanent and authorized an additional 6 States to participate in the
			 program;
			(8)since 2004,
			 participation in the summer food service program among the additional 6 States
			 has increased by 3.4 percent;
			(9)in 2006, Congress
			 authorized another 7 States to participate in the program; and
			(10)increased
			 efforts to meet the summer nutritional needs of all children in the United
			 States should be employed.
			2.Summer food service
			 program for children
			(a)Payments to
			 service institutionsSection 13(b) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1761(b)) is amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 subparagraph (A);
					(B)by redesignating
			 subparagraphs (B) through (D) as subparagraphs (A) through (C),
			 respectively;
					(C)in subparagraph
			 (A) (as redesignated by subparagraph (B)), by striking (B) and
			 all that follows through shall not exceed and inserting the
			 following:
						
							(A)In
				generalSubject to subparagraph (B) and in addition to amounts
				made available under paragraph (3), payments to service institutions shall
				be
							;
					(D)in subparagraph
			 (B) (as redesignated by subparagraph (B)), by striking subparagraph
			 (B) and inserting subparagraph (A); and
					(E)in subparagraph
			 (C) (as redesignated by subparagraph (B)), by striking (A), (B), and
			 (C) and inserting (A) and (B); and
					(2)in the second
			 sentence of paragraph (3), by striking full amount of State
			 approved and all that follows through maximum
			 allowable.
				(b)Conforming
			 amendmentSection 18 of the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1769) is
			 amended—
				(1)by striking subsection (f); and
				(2)by redesignating
			 subsection (g) through (k) as subsections (f) through (j), respectively.
				(c)Effective
			 dateThe amendments made by this section take effect on January 1
			 of the first full calendar year following the date of enactment of this
			 Act.
			
